DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 2002/0000188).
Weber et al teaches a method for producing a silicon single crystal with <100> orientation ([0010], [0023]), comprising: doping a melt of silicon with n-type dopant ([0007]-[0010] teaches arsenic or antimony); pulling a starting cone 3 and a cylindrical portion 5 of the single crystal by the CZ method ([0009]-[0028]); pulling the starting cone with a crystal angle of not less than 20° and not more than 30° in a middle portion of the starting cone ([0010]-[0014] teaches 30-90°, which is equivalent to 15-45° as defined by applicant, and overlapping ranges are prima facie obvious (MPEP 2144.05).
In regards to pulling the cylindrical portion of the single crystal at a pulling rate that is not more than 75% of a limit pulling rate, in the event of the limit pulling rate being exceeded, deformation of the single crystal prevents continuation of the pulling. Weber et al teaches a pulling rate of 0.5 to 2 mm/min to pull defect free crystal rods 
Weber et al does not teach an end cone, and fluctuations of the crystal angle being limited by means of angle control to not more than 0.01°/s.
In a method of Czochralski crystal growth, Washizuka et al teaches controlling the shape of a single crystal having a shoulder, body and tail (end cone) (abstract; Fig 5). Washizuka et al teaches controlling shape of the crystal shoulder such that the deviation from the growing angle is + 1° (col 2, ln 1-67), which clearly suggests a deviation of 0ׄ° and overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Weber et al by growing a Czochralski crystal having a shoulder, body and end cone, wherein the crystal angle deviation from the desired growth angle is minimized, as taught by Washizuka et al, to less than 0.01°/s, to maintain the desired growth angle.
The combination of Weber et al and Washizuka et al does not teach actively cooling the single crystal in a region in the vicinity of a phase boundary between the growing single crystal and the melt.
In a method of Czochralski crystal growth, Nakajima et al teaches a Czochralski crystal growth apparatus comprising actively cooling using a cooler for cooling the single crystal ingot being pulled (Abstract). Nakajima et al teaches a cooler 19 comprising a helical cooling water pipe 20 (col 7, ln 1-67). Nakajima et al teaches using a cooler to control the diameter and temperature gradient of the single crystal and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Weber et al and Washizuka et al by using actively cooling, as taught by Nakajima et al, to control the temperature gradient during growth, thereby allowing increased pulling rates.
In regards to the length of the middle portion is not less than 50% of a length of the starting cone, the combination of Weber et al, Washizuka et al and Nakajima et al teaches a starting cone angle of 15-45° (Weber [0009]-[0015]), which overlaps the claimed range, and controlling the shoulder angle to a deviation of + 1° (Washizuka col 2); therefore the middle portion is expected to be greater than 50% of a length of the starting cone.
Referring to claim 11, the combination of Weber et al, Washizuka et al and Nakajima et al teaches a range of 0.5-2 mm/min (Weber [0015]). Overlapping ranges are prima facie obvious (MPEP 2144.05)/
Referring to claim 12-13, the combination of Weber et al, Washizuka et al and Nakajima et al teaches water cooling (Nakajima col 7, ln 1-67).
Referring to claim 14, the combination of Weber et al, Washizuka et al and Nakajima et al teaches slicing wafer (Weber [0024]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG

Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714